 RUST ENGINEERING COMPANY649Rust EngineeringCompanyandHenry FranklinWyrickandTalmadge MillerSheetMetalWorker's International Association-Local51 andHenry FranklinWyrickandTal-madge Miller.Cases 10-CA-7869, 10-CA-7870,10-CB-1831, and 10-CB-1832In the event that the Board'sOrderis enforced by a Judgment of aUnited States Court of Appeals, the wordsin the notice reading"Posted by Order of the National LaborRelations Board" shall bechanged to read"Posted Pursuant to a Judgment of the United StatesCourtof Appeals Enforcing an Order of the National Labor RelationsBoard "TRIAL EXAMINER'S DECISIONJune 19, 1970DECISION AND ORDERBy MEMBERSMCCULLOCH,BROWN, AND JENKINSOn February 27, 1970, TrialExaminerBernard J.Seff issued his Decision in the above-entitledproceeding, finding that the Respondents had en-gaged in and were engaging in certainunfair laborpractices and recommending that theycease anddesist therefrom and take certain affirmative ac-tion,as set forth in the attached TrialExaminer'sDecision.Thereafter,the Respondentsfiled jointexceptions and a supporting brief.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, the Na-tionalLabor Relations Board has delegated itspowers in connection with these cases to a three-member panel.The Board has reviewed the rulings of the TrialExaminer made at the hearing and finds that noprejudicial error was committed. The rulings arehereby affirmed. The Board has considered theTrialExaminer'sDecision, the exceptions, thebrief,and the entire record in these cases, andhereby adopts the findings, conclusions, and recom-mendations of the Trial Examiner.'ORDERPursuant to Section 10(c) of the National LaborRelationsAct, as amended, the National LaborRelations Board adopts as its Order the Recom-mended Order of the Trial Examiner and herebyorders that the Respondents, Rust EngineeringCompany, its officers, agents, successors, and as-signs,and Sheet Metal Worker's International As-sociation-Local 51, its officers, agents, andrepresentatives, shall take the respective action setforth in the Trial Examiner's Recommended Order,as modified below.'' In the attendant circumstances, however, we do not find as an admis-sion against interest BusinessAgent Fuller's statement to employeeWynck, "If I did have you laid off what are you going to do about it " And,contrary to the Trial Examiner, the record does not reveal the exact date ofWynck's reemployment with Respondent Rust, it does show that he was"re-instated" by Bill Smith after the latter was elected as the Union's busi-ness managerYAmend fn 4 of the Trial Examiner's Decision to read as followsSTATEMENT OF THE CASEBERNARD J. SEFF, Trial Examiner: This hearing,with all parties represented, was held on November12 and 13, 1969,1 in Knoxville, Tennessee, on thecomplaint of the General Counsel issued on Sep-tember 15. The charges in each of the cases hereinwere filed on July 23. An order consolidating cases,complaint, and notice of hearing in this matter wasissued on September 15. The complaint alleges thatthe above-named Respondent Union violated Sec-tion 8(b)(2) and (1)(A) by causing the above-named Respondent Rust (sometimes referred toherein as the Company) to terminate Henry Wyrickand Talmadge Miller, and that Respondent Rustviolated Section 8(a)(3) and (1) by terminatingWyrick and Miller on March 5. Both Respondentsin their answers deny the commission of any unfairlabor practices. All parties appeared at the hearingand were given full opportunity to participate, toadduce relevant evidence, to examine and cross-ex-amine witnesses, to argue orally, and to file briefs.Briefs were filed by the General Counsel and theRespondentswhichwere carefully considered.Upon the entire record and from my observation ofthe witnesses while they were testifying under oath,Imake the following:FINDINGS OF FACTI.JURISDICTIONAL FACTSRespondent Rust, a Delaware corporation, is en-gaged in the engineering and construction businessthroughout the United States. At all times materialto this case it was engaged in the construction ofadditions and modifications to the Atomic EnergyCommission's facilities at Oak Ridge, Tennessee.Respondent Rust admits that at all times materialherein it has purchased and received goods valuedin excess of $50,000 directly from suppliers locatedoutside the State of Tennessee. Respondent Rustadmits in its answer and I find that it is engaged incommerce within the meaning of Section 2(6) and(7) of the Act.II.THE LABOR ORGANIZATION INVOLVEDRespondent Union, Sheet Metal Worker's Inter-nationalAssociation-Local 51,is a labor organiza-tion within the meaning of the Act.'All dates are in 1969 unless otherwise specified183 NLRB No. 76 650DECISIONSOF NATIONALLABOR RELATIONS BOARDIII.THE ALLEGED UNFAIR LABOR PRACTICESA. TheBasic IssuesOn March 5 Respondent Rust laid off nine sheet-metal workers, including Wyrick and Miller, mem-bers of Respondent Union, who had been activelyengaged among the members'of their craft on thejob in opposing the reelection of Business AgentJohn Fuller of Respondent Union. General Counselcontends that Wyrick and Miller were selected forlayoff by Fuller because of their known oppositionto Fuller and that Respondent Rust laid off the twomen for this reason. Respondent Union denied thatit had anything to do with the layoff of the men, in-cluding these two. Respondent Rust asserts that thelayoff on March 5 was dictated by economic con-siderations.Wyrick was picked because he was theleast senior man on his crew and Miller was chosenbecause he wandered off the job and talked toomuch.Respondent Rust denies that Fuller orRespondent Union had any part in the selection ofthe men to be laid off.B.Politicking on the JobsiteIn the normal course of events Local 51 heldelections for a slate of officers and other unionrepresentatives each year on or about June 27.Even though nominations were some months awayand no one knew at the time who was going to runfor what offices, a vigorous campaign began amongthe employees during January and February andcame to a head in March. Fuller had been theUnion's business agent for some years and while hehad friends among the men he also had enemies.One employee, William Smith, had been the unionsteward and, for reasons which are not clear fromthe record, Fuller temporarily removed him fromthispost.Smith became so upset when he wasremoved that Fuller made the removal permanent.This caused a rival faction or a rump group ofSmith adherents, including Wyrick and Miller, tospearheada dissentingand vocal opposition toFuller. There is no question that many sheetmetalworkers were discussing the anticipated union elec-tion on the jobsite in favor of the candidates oftheir choice.Itwas thought that Smith would runagainstFuller for the job of businessagent.The businessmanager atthat time, Grover Tittle, who lived inChattanooga, was Fuller's boss. As it later turnedout Smith did not runagainstFuller but against the,thenbusiness manager.Smith won and became the'Article V of the provision reads as followsSECTION 1 The Employer agrees to require membership in theUnion,as a conditionof continued employment of all employeesperforming any of the work specified in Article I of this Agree-ment,within eight (8) days following the beginning ofsuch em-ployment or the effective date of this Agreement, whichever is thelater,providedthe Employerhas reasonable ground for believingbusiness manager. Fuller and his slate of candidateslost out. After his election at the end of June, Smithrewarded his supporters.Wyrick was rehired byRust aboutJuly 18and was appointed a warden ofthe Union. Employee C. Peace was rehired inJulyand was appointed by Smith as job steward.C. The Terminations of Wyrick and MillerRespondent Rust has a standard form contractwith the Sheet Metal Worker's International As-sociation-Local 51, which contains a union-shopprovision.2As a result of a jurisdictional dispute awardreceived about the first part of March, Respondentdecided to curtail its sheetmetal crews. In con-sequence of this, nine sheetmetal workers, mem-bers of Respondent Union, including Wyrick andMiller, were let go on March 5. We are here con-cerned principally with the circumstances underwhich Wyrick and Miller were terminated.1.Conversations between Wyrick and MoyersBen Moyers, Wyrick's crew foreman at the timeof histermination,knew that Wyrick had beencampaigning against Fuller and in favor of Smith.Moyers testified that despiteWyrick's talking onthe job this activity did not interfere with the per-formance of his duties.When Moyers receivedWyrick's terminationsliphe apparently thoughtWyrickwas beingdischarged for talking on the jobbecause it was well known to him that Wyrick wasoutspoken in his dislike for Fuller. The slip wasbrought to Moyers by Acting General ForemanWilliam Harvey. At first Harvey told Moyers to layoff Wyrick and another employee, Calvin Turner,because these men were the last employees as-signedto the crew. Moyers thought the reason forthe layoff was because Wyrick had been so openlytalking onthe job and he (Moyers) protested Tur-ner'slayoff on the gound that Turner had not en-gaged in this activity. In the face of this objectionHarvey dropped Turner from the discussion andsettled on Wyrick. The basis for this selection wasostensibly that Wyrick was thelastmanassigned tothis crew.Harvey gave conflicting testimony on this pointand oncross-examinationsaid that both men werehired last.When confronted by Moyers' statementthat he could not understand how Turner waschosen because he was not a talker, Harvey readilyagreed to the layoff of only Wyrick. It is clear thatseniority had nothing to do with the layoff. This isthat membership is available to such employees on the same termsand conditions generally applicable to other members and thatmembership is not denied or terminated for reasons other thanthe failure of the employee to tender the periodic dues and initia-tion fee uniformly required as a condition of acquiring or retainingmembership RUST ENGINEERING COMPANY651borne out by other testimony of Moyers.Itwas nothis idea to lay off Wyrick and it was well knownthatWyrick opposed Fuller. Further that "I con-sidered that maybe somebody had figured he wasdoing too much talking and was causing confusionon the job, or something." Wyrick testified thatwhen Moyers came to him with the terminationslip,Moyers said, "They're gonna lay you off ...you know the reason why."Harvey said thatMoyers pickedW ck. Employee Elmer Cox,whose testimony will be discussed more fully below,said that he was present when Moyers handed thetermination slip toWyrick and he overheardMoyers telling Wyrick that he did not want to layhim off-the selection for the layoff came fromhigher up.While Moyers denied that Harvey toldhim Fuller had picked Wyrickit ishard to un-derstand what all the mystery was about. It shouldbe noted that Moyers stated unequivocally that hehad never received instructions to prohibit the menfrom talking.The reasonable inference is that thelayoff was due to Wyrick's openly expressed op-position to Fuller.2.Conversationbetween Bennett and MillerBennett,crew foreman of Miller, said Harveycame to him and told him to pick one man from hiscrew because there was going to be a layoff. Hepicked Miller on the ground that Miller wanderedaround and would not stay on the job to which hewas assigned.On a number of occasions Bennettsaid he spoke to Miller concerning his not stayingon his job. Miller denied he had been spoken to byBennett.It is not denied that when Bennett gaveMiller his termination slip he said he was sorry andthat he (Bennett) had nothing to do with it. Em-ployee Cox testified thatsometimebefore March 5Fuller's hand-picked job steward, Ruel Ball, cameon the job, spoke to both Cox and Miller, andwarned them that if they did not stop campaigningagainst Fuller they would be fired. On the eveningof the same day this warning was received Cox at-tended a meeting at the union hall. While there hewent to see Fuller in his office. The men werealone.Fuller told Cox that he had received atelephone call from Oak Ridge (he refused toidentify the caller) and that Miller and Cox werespeaking against him. He warnedCox toquit thistalk. Also Fuller told Cox to pass this message on toMiller.Fuller said further thatunlessthe talkstopped both Cox and Miller would not continueworking at Oak Ridge.Bennett was not an impressive witness.Millerspoke with vigor and while some of his testimonywas exaggerrated I credit that part which was cor-roborated by Cox. Cox impressed me with his can-dor and directness. His corroboration covered thatpart ofMiller's testimony concerning the warning-to both men and elaborated on to Cox when he wasin Fuller's office. Fuller denied he had ever spokento Cox in his office as related by Cox. I credit Cox.3.Trip to ChattanoogaItwas not denied that some months before thelayoff Bill Smith,Wyrick,and some other em-ployees took a trip to Chattanooga to see theUnion's then business manager,Grover Tittle. Thepurpose of the trip was to complain to Tittle abouttheway union affairs were being conducted byFuller and more particularly to protest the removalof Smith by Fuller from his position as job steward.4.Miller and Wyrick speak to GrahamAfterWyrick and Miller received their termina-tion notices on March 5 they went to the office ofHowellGraham, craft superintendent over thesheetmetal workers. They got there about 2:30p.m. Upon arrival they found Graham with GeneralShop Foreman McMahan. Wyrick asked Grahamwhy he had been laid off. Graham allegedly said hedid not have anything to do with it, that Fuller hadgone over his head and picked the layoff.The encounter in Graham's office took placewhile both Wyrick and Miller were angry and toughlanguage was used by Wyrick.Miller had nothing tosay during the conversation. Wyrick asked whereFuller was and when Graham told him that Fullerwas in Respondent Rust'soffice in a meetingWyrick demanded that Graham get him on thetelephone. Graham got Fuller out of the meeting.Wyrick heatedly asked Fuller why he had been laidoff.Fuller later confirmed that he replied he hadnothing to do with the layoff and told Wyrick to gosee his foreman about it. Further that if Wyrickwanted to see him, to come over to the Rust officeand he (Fuller) would see him after his meeting wasover.Graham testified as to the above incident as fol-lows in answer to a question by Rust's attorney ondirect examination:Q. Did you tell them that your layoff wasnot your decision?A. If I said anything, I told them I hadnothingto do with the layoff, which I didn't.Q. Did you tell them that John Fuller hadanything to do with the layoff?A. No, I didn't tell them that for sure.Graham became rattled on cross-examination. Hesaid he did not remember what happened in his of-fice, "ask Talmadge (Miller)." He said McMahanwas not in the office during this confrontation-only 3 men were present: himself, Wyrick, andMiller.He attempted to explain his confusion bysaying "you don't think clear when there's two fel-lows the size of him and Wyrick standing over you,redfaced."McMahan corroborated the fact that he was inGraham's office. He said Graham stated he hadnothingto do with the layoff but when asked ifGraham said anything about Fuller having pickedthe layoff McMahan said he did not recall such astatement.McMahan was not a convincing witness 652DECISIONSOF NATIONALLABOR RELATIONS BOARDand it is significant that he did not deny thatGraham said anything about Fuller having pickedthe layoff but merely said he did not recall this re-mark.Miller naturally affirmedWyrick's version ofthe conversation.Graham,as he recounted whattook place in his office,relived his fearof Wyrickand even denied that McMahan was present duringthis incident.His testimony was so inconsistent anduncertain that he was an incredible witness.I creditWyrick's version of what transpired in Graham's of-fice.5.Wyrick and Miller confront FullerWyrick and Miller left Graham's office andreached the Rust personnel office shortly before 3p.m. Upon their arrival they found a cluster of menstanding outside. Approximately 10 to 12 men werethere including most of the men laid off on thatday. About 3 p.m. Fuller, accompanied by his jobsteward, Ruel Ball; Roscoe Jones, the Sheet MetalWorkers International representative; and others,came out of the meeting that had taken place inTinkham's office. This meeting concerned a ju-risdictionaldispute between the Union and theIBEW which had nothing to do with the case at bar.When Fuller saw Wyrick and Miller he ap-proached them and said, "How are you doing."Miller replied, "How do you think we are doingwhen you just had us run off." Fuller denied he hadanything to do with the layoff and told both men tosee their foremen about this. At this point Millerdropped out of the conversation and a heated argu-ment developed between Wyrick and Fuller whichwas peppered with obscenities by both men.Wyrick accused Fuller of having had him laid off.Fuller denied he had anything to do with the layoff.FinallyWyrick said,"I don't know whether Fullergotmad or not." According to Wyrick, Fullercountered with, "If I did have you laid off what areyou going to do about it?" Fuller's version of thisepisode is that after Miller made his opening re-mark,Wyrick took over the argument and calledFuller a "damn liar-you did have us laid off."Fuller rejoined, "I don't lay people off-I get themjobs. If you want to make something personal out ofit,as far as I'm concerned, if you think I had youlaid off, you can start something about it right now.fIt is doubtful that in the course of a heated argu-ment Fuller's version was as cool and reasonable ashe said it was. It is much more likely that he angrilyretorted, "If I had you laid off what are you goingto do about it." Miller testified Fuller said, "I hadyou laid off what are you going to do about it."Coppit, one of the men laid off who was a witnessfor the Respondents, testified that Fuller said, "If Idid have anything to do with your layoff what thehell are you gonna do about it." Three other wit-nesses testified that Fuller prefaced his remark withthe word "if." The best evidence on the point wasprovided by Wyrick himself who also agreed thatFuller started off with "If I had you laid off . . . . "While the testimony of all the witnesses to this in-cident concerns an event which took place 8months before the hearing and the exact words maybe blurred by the passage of time, there is no doubtthat Fuller made the remark attributed to him con-cerning his part in the layoff. Even if it is assumedthat Fuller was goaded into his rejoinder by the ag-gressive verbal attack made on him by Wyrick thefact remains that he lost his cool and I view his re-mark as an admission against interest which Icredit.6.Peace speaks with GrahamC. O. Peace, employed as a welder by Respon-dent Rust, was presented by the General Counsel asa corroborating witness. He said Graham told himthat Fuller said Peace had to be laid off. No findinghas been made regarding this hearsay testimony.Peace further testified that after his layoff hegathered his tools together and about 4 p.m., afterhe had checked out, he was in front of the metalshop along the road waiting for his ride. The recordshows that the following colloquy took place withGraham:Q.What did Graham say to you?A. He wanted to know why John Fuller wasmad at me, why he was wanting me off the joband said that day that I had to be laid off.Although Graham denied he had told Peace thatFuller was responsible for the layoff, as I have al-ready foundsupra,Graham was an incredible wit-ness. I credit Peace. He was a forthright and candidwitness.D. Respondents' RebuttalRespondents took each of their 14 witnessesthrough a series of questions, the highlights of someof which will be summarized. Starting with FredTinkham, the general construction superintendentof the entire project and management's top super-visor, it was testified that Rust's general practice inthe event of a layoff was as follows:Graham would be notified when a layoff of sheet-metal workers was to take place. He in turn notifiedhis general foremen who passed the word down tothe crew foremen. In such a case the number ofmen to be laid off was specified but not the namesof particular employees.The employees werechosenmainly by the crew foremen and occa-sionally by the general foremen. Discretion is nor-mally vested in the crew foremen as to which in-dividuals were to be laid off. Some of RespondentRust's supervisors (a line organization chart listingcompany supervisors is included in the record as aRust exhibit) denied they were told who to lay off,denied Fuller had anything to do with selecting menfor layoff, and said they did not know that campaig-ning was being conducted in favor of Smith andagainstFuller. RUST ENGINEERING COMPANY653Much is sought to be made of the fact that Peaceand Wyrick were rehired by Respondent Rust andMiller was referredby Fullerto a job with anothercompany,TemperatureControl,some weeks afterhe was laid off.It is the responsibility of the unionbusiness agent to send men out on jobs pursuant tothe hiring hall provision of the agreement betweenthe parties.The union election in which Smith waselected business manager took place on or aboutJune 27.Wyrickand Peace were rehiredabout July18 as the result of being selectedby Smith.Fullerwas out of office by this time,had nothing to dowith the rehiring of these men, and there is noevidence in the record that Respondent Rust, on itsown initiative,sought out these men to offer themreemployment.There is testimony in the record detailing thetime sequenceof the deliveryof termination slips tothemen who were laid off.FullerwasinChat-tanooga for2 daysprior toMarch 5. One of thepurposes of this evidence was to prove that Fullerdid not know somework hadbeen taken away fromthe sheetmetal workers and awarded to the carpen-ters and this made alayoffof certain of his men in-evitable.Thistestimony is negated by Fuller's ownstatement on cross-examination that he knew somework hadbeen taken away from his men a few daysbeforethe layoff tookplace.He had access to thetelephone and had spoken many times in the nor-mal course of business to company representativesand certainly had ample opportunity to do so dur-ing a"few days"prior toMarch 5. Fuller alsotestifiedthathe would have preferredthatWyrickand Miller had not been terminated because thisgave the opposition a good propaganda weapon touse againstFuller andhis slate"which they did usethoroughly."Obviouslythe best way to get rid ofopposition is to eliminate it.Respondents at one point in thebrief filed byRust'sattorney jointlyon behalf ofthe Companyand the Union,argueinter alia,thatthe Companyhad no knowledgethatWyrickand Miller were en-gaged in"protected activity"and that some ofRust's supervisors did not know such activity wasgoing on.The same brief further on states that "allthe sheet metal workers were discussing the upcom-ing union election and were talking for and againstspeculative candidates."The recordcontains astatementby Tinkhamthat there was so much talk-ing being done on thejob that hemighthave founditnecessary to enlistFuller's aid in quieting themen down and this would have beenproper. Thefact isthat Fullertestified he held two meetings,during lunch time on companypropertywith com-pany permission,one in January and one inFebrua-ry in the course of which he talked to the Com-pany'ssupervisors.Harveycorroborated thistestimonyby Fuller.In vigorous language he in-structed them to quit fighting among themselves,quit politickingon the job, anddo their work inorder to protectthe reputationof their Union. Itshould be pointed out that all the Company's sheet-metal employees,including all supervisors up toand including Graham,were and are members ofthe Union.The activity of the dissident factions wasindeed pervasive and was well known to both Rustand the Union.Ifind further that both RespondentRust and Respondent Union knew that Wyrick andMiller played a conspicuous role in this activity.At another point in Respondents'brief appearsthe statement that"There is no testimony as tothreats by Fuller...in the event that Miller didn'tkeep his mouth shut."Cox testified credibly thatFuller told him directly that if Cox and Miller didnot keep their mouths shut they would not be work-ing at Oak Ridge and to pass on this word to Miller.Fuller's denial that he had such a conversation withCox is not credited.Peace was laid off under questionable circum-stances.It is not disputed that he was both a goodworker and had been employed on the projectlonger than any other man. He was laid off by hiscrew foreman, Fred Ballew.Ballew testified that BoPeace came up to him and said,"Ballew, I hearthere's going to be a layoff today, am I in it?" Bal-lew said,"Yeah,you are, Bo." Ballew explained hischoice of Peace by saying that nobody likes to layoff anybody butsince Peace seemed to be expect-ing a layoff Ballew's otherwise difficult task wasmade easy by Peace's question.It seems improba-ble that Peace,a satisfactory employee and-one ofthe oldest workers on the property,was chosen onthe basis given by Ballew.Ido not credit Ballew'sexplanation of the layoff especially since Ballewalso told Peace in the same conversation that hehated to see him go but would lose his job if he didnot do so.Ballew, according to Peace whom Icredit,said he had orders to let Peace go. The factof the matter is that Peace disliked Fuller, hadmade this well known on the job, and the naturalinference is that Fuller caused his layoff. Peacesecured a new job immediately after his layoff. Hewas not named in the complaint.Peace was rehiredin July through Smith's efforts and when Smith wasthe business manager.Peace was appointed bySmith as a union steward.Concluding Findingsand AnalysisThereisno doubt that the employees,Respon-dent Rusk, and more particularlythe Union's busi-ness agent,John Fuller,knew there was an articu-late dissident faction of the said Union engaging inrampant campaigning on theproperty directedagainstFuller.Itisalso clearthattheusualprocedureoperativeon the project regardinglayoffs wasnot followedon March5. Furthermorethe crew foremen,Ballew, Bennett,and Moyers,did not themselvespickthe Charging Parties andPeace for layoff in the normal exercise of the dis-cretion vested in them.Nor didGeneral ForemanHarvey or General Shop Forman McMahan makethe decisionto lay off theabove employees. Mostremarkably the craftsuperintendentover the sheet- 654DECISIONS OF NATIONAL LABOR RELATIONS BOARD'metal workers, Graham,admitted that he did notpickWyrick and Miller to be laid off.There is noclear evidence to show that Timkham himself par-ticipated in the selection of the individuals to be letgo on March 5. There is credible evidence thatGraham knew the selection was made by Fullerbecause he said so on two specific occasions: oncetoWyrick and Miller in his office and secondly toPeace.Iq this connection Graham's knowledge isimputed to the Company.Standing alone the somewhat equivocal state-ment by Fuller at the time of his confrontation withWyrick and Miller that"If I had you laid off whatare you going to do about it" would not be deter-minative of this issue.But when taken together withGraham's- remarks to the Charging Parties and thencoupled with Graham's further conversation withPeace, the pattern of discrimination comes intofocus.The further corroborationby Coxthat Fullerthreatened to fire Miller and Cox for campaigningagainst him causes the threads of testimony to in-tertwine into a convincing fabric.The fact that Fuller and all Rust's supervisors de-nied that Fuller had anything to do with the layoffwas not convincing.The burden of proof onGeneral Counsel must consist of credible evidenceand is not countered by the kind of cumulativeevidence adduced by the Respondents'witnessesechoing its position by denying that Fuller had anyrole in selecting employees to be laid off.Itmust beborne in mind that the testimony of Wyrick,Miller,and Peace came from unsophisticated men whospoke their piece with candor and directness. It isunreasonable to assume that they manufacturedtheir recitals out of whole cloth.This conclusion isfurther borne out by the shifting reasons given byHarvey for the selection of Wyrick and by thedirect testimony of Moyers.While Moyers did notexplicitly name Fuller as the instigator of the ter-minations this judgment is the reasonable inferenceto be drawn from what he did say.How can it beotherwise explained that supervisors of the Com-pany made the statements that were made by themabout Fuller.Itwas against their interest to so testi-fy.One of the points made by the Company inrebuttal is that Smith,theman on whose behalfWyrick and Miller were compaigning,was not laidoff. If Smith had been let go Respondent's dis-crimination would have been transparently obvious.The facts show that at the time of the eventsherein, Fuller thought he would be facing Smith inan upcoming union election and Wyrick and Millerwere dissident members of the Union engaging inpoliticking in favor of Smith and against Fuller. Theasserted reason for the terminations was that theRespondent Union had lost some of its work as theresult of an award of this work to another union.This was pretextual because the real reason Fullerdemanded the discharge of Wyrick and Miller was,to retaliate against them for being involved in thecampaign against him.The evidence convinces methatWyrick and Miller were discharged because oftheir union and concerted activity of protesting themanner in which Fuller was conducting the Union'saffairs.Rust,at the instigation of Fuller, dischargedthem for this reason.Such discriminatory action byRespondent Rust encourages membership in theUnion by compelling obedience to its businessagent.By this conduct Respondent Union violatedSection 8(b)(1)(A) and(2)of the Act, andRespondent Employer violated Section 8(a)(3) and(1) of the Act when it terminated Wyrick andMiller for reasons other than the nonpayment of in-itiation fees and dues.3IV.THE EFFECT OF THE UNFAIR LABOR PRACTICESUPON COMMERCEThe activities of the Respondents set forth in sec-tion III,above, occurring in connection with theoperations of the Respondent Company describedin section I, above,have a close,intimate, and sub-stantial relationship to trade, traffic, and commerceamong the several States and tend to lead to labordisputes burdening and obstructing commerce andthe free flow of commerce.V.THE REMEDYHaving found that Respondents engaged in con-duct violative of the Act, I shall recommend thatRespondents be ordered to cease and desist fromengaging in such conduct, and take such affirmativeaction as appears necessary to effectuate the pur-poses of the Act.The record indicates that Henry Wyrick was rein-stated in July 1969 and presumably is presently em-ployed in the position he held at the time the unfairlabor practices were committed against him. If thisis not the case I shall recommend that Respondentsbe ordered to cease and desist from engaging insuch conduct,and take such affirmative action asappears necessary to effectuate the purposes of theAct. I shall recommend that Respondent Companybe required to offer Wyrick and Talmadge Miller,without prejudice to their seniority and other rightsand privileges,immediate and full reinstatement totheir former or substantially equivalent positions. Ishall also recommend that Respondents,jointly andseverally,be required to make Wyrick and Millerwhole for any loss of earnings they suffered byreason of the discrimination against them,as pro-vided in F.W. Woolworth Company,90 NLRB 289,with interest at 6 percent per annum,as provided inIsis Plumbing & Heating Company,138 NLRB 716.As to Respondent Sheet Metal Worker's Interna-tionalAssociation-Local 51, it will be recom-mended that it cease and desist from threateningemployees with economic harm because of their ac-Air Flow Sheet Metal, Inc,160 NLRB 1653 RUST ENGINEERING COMPANYtivities on behalf of a dissident faction of the Union,and cease and desist from attempting to causeRespondent Rust to terminate employees or other-wise discriminate against them because they engagein activitieson behalf of a dissident faction of theUnion.Upon the foregoing findings of fact, and upon theentire record in the case, I make the following:CONCLUSIONS OF LAW1.Respondent Company is engaged in com-merce within the meaning of Section 2(6) and (7)of the Act and Respondent Union is a labor or-ganizationwithin the meaning of Section 2(5) ofthe Act.2.Respondent Employer and Respondent Unionhave a valid union-security agreement within themeaning of Section 8(a)(3) of the Act.3.By discriminating in regard to the hire andtenureof employment of Wyrick and Miller,thereby encouraging membership in RespondentUnion, Respondent Company has engaged in and isengagingin unfair labor practices within the mean-ing of Section 8(a)(3) and (1) of the Act.4.By causing Respondent Company to dis-criminateagainstWyrick and Miller in violation ofSection 8(a)(3) of the Act, the Union has engagedin and is engagingin unfair labor practices withinthe meaningof Section 8(b)(2) and (1)(A) of theAct.5.The aforesaid unfair labor practices are unfairlaborpracticesaffecting commerce within themeaning ofSection 2(6) and (7) of the Act.RECOMMENDED ORDERRespondent Rust, its officers, agents, successors,and assigns, shall:1.Cease and desist from:(a)Encouragingmembership in the RespondentUnion by terminating employees or in any othermanner discriminatingin regard to the hire ortenure of employment or any term or condition, ex-cept to the extent permitted by the proviso to Sec-tion8(a)(3) of the Act.(b) In any like or relatedmannerinterferingwith,restraining,or coercing its employees in theexerciseof the rights guaranteed in Section 7 of theAct.2.Take the following affirmative action whichwill effectuate the policies of the Act:(a) If Wyrick is not presently employed by theCompany, offer Wyrick and Miller immediate rein-statementtotheirformerorsubstantially' In the event that this Recommended Order be adopted by the Board,the words"a Decision and Order"shall be substituted for the words "theRecommended Order of a Trial Examiner"in the notice In the furtherevent that the Board'sOrder be enforced by a decree of a United StatesCourt of Appeals, the words "a Decree of the United States Court of Ap-peals, Enforcing and Order"shall be substituted for the words "a Decision655equivalent positions without prejudice, and jointlyand severally with Respondent Union make themwhole for any loss of earnings suffered as a result ofthe discrimination against them in themanner andto the extent set forth in the section of this Decisionentitled "The Remedy."(b) Preserve and, upon request, make availableto the Board oritsagents,for examination andcopying, all payroll records, social security paymentrecords, timecards, personnel records and reports,and all other records necessary to analyze theamount of backpay due under the terms of thisRecommended Order.(c)Notifytheabove-namedemployees ifpresently serving in the Armed Forces of theUnited States of their right to full reinstatementupon application in accordance with the SelectiveService Act and the Universal Military Training andService Act, as amended, after discharge from theArmed Forces.(d) Post at its Knoxville, Tennessee, operation,copies of the attached notice marked "AppendixA." 4 Copies of said notice, on forms providedby the Regional Director for Region_ 10, afterbeing duly signed by the Respondent Com-pan y's representative, shall be posted by it im-mediately upon receipt thereof, and be maintainedby it for 60 consecutive days thereafter, in con-spicuous places, including all places where noticesto employees are customarily posted. Reasonablesteps shall be taken by the Respondent Company toinsure that said notices are not altered, defaced, orcovered by any other material.(e)Post at the same places and under the sameconditions as set forth in (d) above, as soon as theyare forwarded by the Regional Director, copies ofthe Respondent Union's attached notice marked"Appendix B."(f)Notify the Regional Director for Region 10,inwriting, within 20 days from the receipt of thisDecision, what steps have been taken to complyherewith.5Respondent Union, Sheet Metal Worker's Inter-national Association-Local 51, its officers,agents,and representatives, shall:1.Cease and desist from:(a) Threatening employees with loss of jobs orattempting to cause the Company to discriminateagainst employees because said employees protestor oppose the conduct of the Union or its officers,or are believed to be related to or associated, allied,or sympathetic with those opposing or protestingsuch conduct or otherwiseengagein activities pro-tected by Section 7 of the Act.(b) In any like or relatedmanner restraining orand Order "' In the event that this RecommendedOrderis adoptedby the Board,this provision shall be modified toread "Notifysaid Regional Director, inwriting,within 10 days from the date of thisOrder, whatsteps Respondenthas taken to comply herewith " 656DECISIONSOF NATIONALLABOR RELATIONS BOARDcoercing employees of the Company in the exerciseof rights guaranteed by Section 7 of the Act, exceptto the extent that such rights may be affected by anagreementrequiringmembership in a labor or-ganizationas authorized in Section 8(a)(3) of theAct.2.Take the following affirmative action whichwill effectuate the policies of the Act:(a)Notify Rust Engineering Company, in writ-ing, that it withdraws all objection to the employ-ment of Henry Wyrick (unlesshe is presently em-ployed by Respondent Rust) and Talmadge Millerindividually, and that it requests the Company tooffer them immediate and full reinstatement totheir former or substantially equivalent employ-ment.(b) Post at the Respondent Union's business of-ficesandmeetinghallscopies of the attachednoticemarked "Appendix B. "s Copies of saidnotice, on forms provided by the Regional Directorfor Region 10, after being duly signed by Respon-dent Union's authorized representative, shall beposted by it immediately upon receipt thereof, andbemaintainedby it for 60 consecutive daysthereafter, in conspicuous places, including allplaceswhere notices to its members are customari-lyposted.Reasonable steps shall be taken byRespondent Union to insure that said notices arenot altered, defaced, or covered by any othermaterial.(c)Notify the Regional Director for Region 10,in writing,within 20 days from the receipt of thisDecision,what steps have been taken to complyherewith.73. In addition, Respondent Union shall take thefollowing affirmative action to effectuate the poli-cies of the Act:Jointly and severally with Respondent Companymake Henry Wyrick and Talmadge Miller whole forany loss of pay they may have suffered by reason ofthe discrimination against them in the manner setforth in the section of this Decision entitled "TheRemedy."e See fn4, supra' See fn5, supraAPPENDIX ANOTICE TO EMPLOYEESPOSTED BY ORDER OF THENATIONAL LABOR RELATIONS BOARDAn Agency of the United States GovernmentWe hereby notify our employees that:WE WILL NOT interfere with, restrain, orcoerce employees in regard to their rights toengage inunion or other concerted activity forthe purpose of collective bargaining and othermutual aid and protection.WE WILL NOT encourage membership inSheetMetalWorker's International Associa-tion-Local 51, or any other labor organiza-tion,by discharging or laying off employees orotherwise discriminatingagainstthem or in anyother manner discriminating in regard to hireor tenure of employment or any other term orcondition of employment, except to the extentpermitted by the proviso to Section 8(a)(3) ofthe Act.WE WILL NOT in any like or related mannerinterferewith, restrain, or coerce our em-ployees in the exercise of the rights guaranteedin Section7 of the Act.WE WILL jointly and severally with SheetMetal Worker's Association-Local 51, makewhole Henry Wyrick and Talmadge Miller forany loss of pay they may have suffered as aresult of the discrimination against them.WE WILL reinstate Talmadge Miller andHenry Wyrick (if he is not presently employedby us) to their former positions without preju-dice to their seniority or other rights andpriveleges they previously enjoyed.RUST ENGINEERINGCOMPANY(Employer)DatedBy(Representative) (Title)Note:We will notify Henry Wyrick and TalmadgeMiller, if presentlyserving in theArmed Forces ofthe United States, of their right to fullreinstate-ment uponapplication,inaccordancewith theSelective Service Act and the Universal MilitaryTraining and Service Act, as amended, afterdischargefrom the Armed Forces.This is an official notice and must not be defacedby anyone.This notice must remain posted for 60 consecu-tive days from the date of posting and must not bealtered, defaced, or covered by any other material.Any questions concerning this notice or com-pliance with its provisions may be directed to theBoard's Office, Peachtree Building, Room 701, 730Peachtree Street,NE.,Atlanta,Georgia 30308,Telephone 404-526-5760.APPENDIX BNOTICE TOMEMBERSPOSTED BY ORDER OF THENATIONAL LABOR RELATIONS BOARDAn Agency of the United States GovernmentWe hereby notify all member of Sheet Metal RUST ENGINEERING COMPANYWorker's InternationalAssociation-Local51,that:WE WILL NOT restrain or coerce employeesin regard to their rights to engage in union andother concerted activities for the purpose ofcollective bargaining and other mutual aid andprotection, by threats of discharge and otherreQriisals.WE WILL NOTcause or attempt to cause RustEngineering Company, or any other employer,to discriminate against HenryWyrick and Tal-madge Miller or any other employee becausethey campaignedagainsta union businessagent or for any other reasons other than theirfailure to tender the periodic dues and initia-tion fees uniformly required as a condition ofacquiringand retaining membership in ourUnion where they are required to tender themunder a collective-bargaining contract.WE WILL NOT restrain or coerce employeesby any like or related acts in regard to theirrights under Section 7 of the Act to engage inunion or other concertedactivities for pur-poses of collective bargaining and other mutualaid or protection,except to the extent suchrightmay be affected by an agreement requir-ingmembership in a labor organization as acondition of employment as authorized by Sec-tion 8(a)(3) of the Act.WE WILL notify Rust Engineering Company657that we have no objection to the reinstatementof Talmadge Miller and Henry Wyrick (if he isnot presently employed by Rust EngineeringCompany),and we will make them wholejointlyand severally with Rust EngineeringCompany for any loss ofearnings, including in-terest, they may have suffered as the result ofthe discrimination against them.DatedBySHEET METAL WORKER'SINTERNATIONALASSOCIATION-LOCAL 51(LaborOrganization)(Representative) (Title)This is an official notice and must not be defacedby anyone.This notice must remain posted for 60 consecu-tive days from the date of posting and must not bealtered, defaced, or covered by any other material.Any questions concerning this notice or com-pliance with its provisions may be directed to theBoard'sOffice,Peachtree Building,Room 701, 730Peachtree Street, NE., Atlanta, Georgia 30308,Telephone 404-526-5760.